Case 1:20-cv-00632-PB Document 31-3 Filed 02/11/21 Page 1 of 8




                                                        EXHIBIT 3
             Case 1:20-cv-00632-PB
                        1:20-cv-01264-MMM-JEH
                                    Document 31-3
                                                # 19
                                                   Filed
                                                       Page
                                                         02/11/21
                                                             1 of 7 Page 2 of 8
                                                                                                              E-FILED
                                                                             Tuesday, 22 December, 2020 12:56:12 PM
                                                                                         Clerk, U.S. District Court, ILCD

                                  UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF ILLINOIS
                                         PEORIA DIVISION

JANE DOE, individually and on behalf of all                   )
others similarly situated,                                    )
                                                              )
                   Plaintiff,                                 )
                                                              )
                   v.                                         )        Case No. 20-1264
                                                              )
BRADLEY UNIVERSITY, an Illinois                               )
not-for-profit corporation,                                   )
                                                              )
                   Defendant.                                 )

                                           ORDER AND OPINION

           This matter is now before the Court on Defendant Bradley University’s (“Defendant” or

“Bradley”) Motion to Dismiss Plaintiff Jane Doe’s (“Plaintiff”) Amended Complaint under Fed.

R. Civ. P. 12(b)(6). ECF No. 16. For the reasons stated below, Defendant’s Motion is DENIED.

                                                JURISDICTION

           This Court has jurisdiction over this action under 28 U.S.C. §1332(d), because at least one

class member is of diverse citizenship from Defendant, and with more than 100 class members,

the aggregate amount in controversy exceeds $5,000,000, exclusive of interest, and costs. This

Court also has supplemental jurisdiction over the alleged state law claims under 28 U.S.C. §1367.

                                                BACKGROUND

           Plaintiff is a student at Bradley and was enrolled for the Spring 2020 semester. 1 Bradley

is a private university in Peoria, Illinois. Plaintiff paid $17,100, or $1068 - $1426 per credit hour,

for the Spring 2020 semester. According to Plaintiff, the tuition and fees she paid reflected fifteen

weeks of in-person classes, as well as, use of facilities, resources, services, opportunities, events,



1
    The facts in the Background section are derived from Plaintiff’s Amended Complaint. ECF No. 14.

                                                         1
          Case 1:20-cv-00632-PB
                     1:20-cv-01264-MMM-JEH
                                 Document 31-3
                                             # 19
                                                Filed
                                                    Page
                                                      02/11/21
                                                          2 of 7 Page 3 of 8




and technologies — all meant to be on campus. Other fees Bradley charged included an $85

activity fee for student events, a $120 health fee for Bradley Health Services for students, and

course surcharge fees, such as a $25 fee for use of a biology lab.

        In early March 2020, Bradley ceased students’ access to on-campus classes, services, and

events. This was in order to protect the health and safety of students, staff, and faculty in light of

the COVID-19 health pandemic. Bradley has not refunded any portion of the tuition or fees that

Plaintiff paid for the Spring 2020 semester.

        On July 14, 2020, Plaintiff filed a complaint. ECF No. 1. On August 26, 2020, Defendant

filed a motion to dismiss Plaintiff’s complaint. ECF No. 11. On September 30, 2020, Plaintiff filed

an Amended Complaint. ECF No. 14. Since Plaintiff filed an Amended Complaint, Defendant’s

motion to dismiss Plaintiff’s original complaint became moot. See Trading Techs. Int'l, Inc. v.

BGC Partners, Inc., No. 10 C 715, 2010 WL 3272842, at *1 (N.D. Ill. Aug. 17, 2010) (“Courts

routinely deny motions to dismiss as moot after an amended complaint is filed.”) On November 6,

2020, Defendant filed a Motion to Dismiss Plaintiff’s Amended Complaint. ECF No. 16. On

November 20, 2020, Plaintiff filed her response. ECF No. 18. This Opinion follows.

                                    STANDARD OF REVIEW

        Dismissal under Federal Rule of Civil Procedure 12(b)(6) is proper if a complaint fails to

state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). To survive a motion to

dismiss, a complaint must contain sufficient factual matter, which when accepted as true, states a

claim for relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Plausibility

means alleging factual content that allows a court to reasonably infer that the defendant is liable

for the alleged misconduct. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547 (2007). A plaintiff’s

claim must “give enough details about the subject matter of the case to present a story that holds



                                                   2
            Case 1:20-cv-00632-PB
                       1:20-cv-01264-MMM-JEH
                                   Document 31-3
                                               # 19
                                                  Filed
                                                      Page
                                                        02/11/21
                                                            3 of 7 Page 4 of 8




together,” to be plausible. Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010). A court

must draw all inferences in favor of the non-moving party. Bontkowski v. First Nat’l Bank of

Cicero, 998 F.2d 459, 461 (7th Cir. 1993).

       When evaluating a motion to dismiss, courts must accept as true all factual allegations in

the complaint. Ashcroft, 556 U.S. at 678. However, the court need not accept as true the

complaint’s legal conclusions; “[t]hreadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Id. (citing Bell Atlantic Corp., 550 U.S. at 555).

Conclusory allegations are “not entitled to be assumed true.” Ashcroft, 556 U.S. at 681.

                                             ANALYSIS

       I.       Breach of Contract

       Defendant argues that Plaintiff has failed to allege a contract with definite terms; rather,

Plaintiff relies primarily on Bradley’s course catalog and certain ancillary materials, which

according to Bradley, is not enough to establish a contractual relationship. Plaintiff claims she has

alleged all of the elements for breach of contract: (1) Plaintiff and Bradley were parties to a valid

and enforceable contract for the Spring 2020 semester; (2) Bradley breached the contract by failing

to provide fifteen weeks of on-campus, in-person instruction, as well as, access to on-campus

services and activities; (3) Plaintiff performed by fully paying the tuition and fees; and (4) Plaintiff

suffered actual losses and damages by paying:

       (a) prorated tuition and fees paid for one week of canceled classes, (b) prorated
       tuition and course instruction fees paid for in-person instruction versus online
       instruction for the last seven weeks of the Spring 2020 Semester; and (c) prorated
       fees paid for on-campus facilities, activities, supplies, resources, events, and
       technologies that were closed for the last 7 weeks of the Spring 2020 Semester.

ECF No. 14 at 26.




                                                   3
         Case 1:20-cv-00632-PB
                    1:20-cv-01264-MMM-JEH
                                Document 31-3
                                            # 19
                                               Filed
                                                   Page
                                                     02/11/21
                                                         4 of 7 Page 5 of 8




       “In Illinois, a breach of contract claim consists of: 1) the existence of a valid and

enforceable contract, 2) breach of the contract by the defendant, 3) performance by the plaintiff,

and 4) resulting injury to the plaintiff.” Northbrook Bank & Tr. Co. v. Abbas, 102 N.E.3d 861, 874

(Ill. App. Ct. 2018). The Seventh Circuit has held that a contractual relationship exists between a

university with its students and “the terms of the contract are generally set forth in the school’s

catalogs and bulletins.” DiPerna v. Chicago Sch. of Prof. Psych., 893 F.3d 1001, 1006–07 (7th

Cir. 2018) (internal citation and quotation omitted).

       Recently, several lawsuits have ensued in sister courts with students requesting refunds as

a result of COVID-19 restrictions put in place on in-person, on-campus classes. Courts have

largely denied universities’ motions to dismiss on nearly identical breach of contract claims

because they found there were sufficient facts to allege a contract for in-person instruction based

on university handbooks, catalogs, and brochures. See Ford et al. v Rensselaer Polytechnic Inst.,

No. 1:20-CV-470, 2020 WL 7389155, at *7 (N.D.N.Y. Dec. 16, 2020) (“What matters at this

moment is that plaintiffs have plausibly alleged that defendant specifically promised in its circulars

a bevy of in-person academic programs that it did not provide.”); Rosado v. Barry U. Inc., No.

1:20-CV-21813-JEM, 2020 WL 6438684 (S.D. Fla. Oct. 30, 2020) (holding student sufficiently

alleged existence of an implied contract and breach thereof arising from university's failure to

reimburse student after transition from in-person to remote instruction due to COVID-19

pandemic.); Chong et al. v Northeastern U., No. CV 20-10844-RGS, 2020 WL 7338499, at *3 (D.

Mass. Dec. 14, 2020) (“Drawing all inferences in plaintiffs’ favor, the court cannot, as a matter of

law, say that no student who read these statements could have reasonably expected that . . .

registering for on campus courses would entitle them to in-person instruction.”); see also Zahn v.

Ohio U., No. 2020-00371JD, 2020 WL 6163919, at *3 (Ohio Ct. Cl. Oct. 19, 2020) (holding



                                                  4
         Case 1:20-cv-00632-PB
                    1:20-cv-01264-MMM-JEH
                                Document 31-3
                                            # 19
                                               Filed
                                                   Page
                                                     02/11/21
                                                         5 of 7 Page 6 of 8




student “could prove a set of facts that either an express or implied contract was created” with

university “for an in-person education as opposed to an online education.”).; Milanov v. U. of

Michigan, No. 20-000056-MK, 2020 WL 7135331 (Mich. Ct. Cl. July 27, 2020) (stating that

students can enter into contracts with universities); Mellowitz v. Ball State U., 2020 WL 5524659

(Ind. Super. Ct. Aug. 14, 2020) (denying university’s motion to dismiss).

       While no court in this district has yet to rule on the matter, this Court is persuaded by the

cases from its sister courts. Accordingly, the Court concludes that Plaintiff’s allegations are

sufficient to establish, at minimum, an implied contract. See Ross v. Creighton U., 957 F.2d 410,

417 (7th Cir. 1992) (“the general nature and terms of the agreement are usually implied, with

specific terms to be found in the university bulletin and other publications; custom and usages can

also become specific terms by implication.”) Here, Plaintiff states that she paid $17,100, or $1068

- $1425 per credit, for on-campus and in-person classes for the Spring 2020 semester. According

to the catalog, many of these courses were intended to be on-campus and in-person; however, as

of early March 2020, all courses moved to an online format. Bradley’s course catalog and other

materials tout its many resources and facilities — all of which were located on Bradley’s campus

and thereby imply in-person participation. Plaintiff also states that she performed her part of the

contract by paying the tuition and fees, but she did not receive the in-person instruction and

services she bargained for. The Court finds that Plaintiff has alleged sufficient facts at this early

stage to adequately allege a claim for breach of contract.

       Accordingly, the Court denies Defendant’s Motion to Dismiss Count I of Plaintiff’s

Amended Complaint.

       II.     Unjust Enrichment




                                                 5
         Case 1:20-cv-00632-PB
                    1:20-cv-01264-MMM-JEH
                                Document 31-3
                                            # 19
                                               Filed
                                                   Page
                                                     02/11/21
                                                         6 of 7 Page 7 of 8




       Bradley argues that Plaintiff has not alleged facts to demonstrate that it received a benefit

to Plaintiff’s detriment. According to Bradley, Plaintiff asserted the university accepted and used

federal aid funds, but Plaintiff made no claim that this funding covered the entirety of Bradley’s

cost to implement distance learning, or that Bradley did not have a legitimate need for those funds.

Plaintiff claims that she specifically pled that “Bradley used the [Coronavirus Aid, Relief, and

Economic Security Act (“CARES”) - Higher Education Emergency Relief Fund (“HEERF”)]

funds to cover any costs associate [sic] with significant changes to the delivery of instruction due

to COVID-19.” ECF No. 14 at 6. Plaintiff also states that she further pled that Bradley’s decision

to take money from sources other than students, including the CARES Act – HEERF, resulted in

unjust gain because it did not provide the entire fifteen weeks of in-person, on-campus classes that

were paid for via tuition and fees.

       To state a claim for unjust enrichment, “a plaintiff must allege that the defendant has

unjustly retained a benefit to the plaintiff's detriment, and that defendant's retention of the benefit

violates the fundamental principles of justice, equity, and good conscience.” HPI Health Care

Servs., Inc. v. Mt. Vernon Hosp., Inc., 545 N.E.2d 672, 678 (Ill. 1989). Because unjust enrichment

is based on an implied contract, the theory does not apply where an express oral or written contract

governs the parties' relationship. People ex rel. Hartigan v. E & E Hauling, Inc., 607 N.E.2d 165,

177 (1992). A plaintiff is free to plead breach of contract and unjust enrichment in the alternative.

Horwitz v. Sonnenschein Nath & Rosenthal LLP, 926 N.E.2d 934, 947 (Ill. App. Ct. 2010). This

is because, in most instances, unjust enrichment is a cause of action based on an implied or quasi-

contract. People ex rel. Hartigan v. E & E Hauling, Inc., 607 N.E.2d 165, 177 (Ill. 1992).

       Plaintiff’s Amended Complaint alleges the following:

       Despite failing to provide the benefits owed, Bradley has retained and appreciated
       the benefit of the amount of tuition and fees that Plaintiff and Class members

                                                  6
         Case 1:20-cv-00632-PB
                    1:20-cv-01264-MMM-JEH
                                Document 31-3
                                            # 19
                                               Filed
                                                   Page
                                                     02/11/21
                                                         7 of 7 Page 8 of 8




       provided, to the detriment of Plaintiff and the Class. In addition to retaining tuition
       and fees paid by Plaintiff and Class Members for the Spring 2020 Semester,
       Bradley received money from other sources, including grant funding from the
       CARES Act- HEERF in the amount of $4,476,013. Section 18004(c) of the CARES
       Act allows recipients to use up to 50% of the funds received to cover any costs
       associated with significant changes to the delivery of instruction due to COVID-19
       which Bradley did. In doing so, Bradley gained. It double dipped, collecting funds
       from both Plaintiff and Class Members and other sources, including the CARES-
       Act-HEERF, for the Spring 2020 Semester, to the detriment of Plaintiff and Class
       Members.

ECF No. 14 at 34. Bradley claims that its acceptance and use of federal aid funds, in addition to

tuition and fees, does not amount to unjust enrichment; however, the Court finds that Plaintiff has

properly pled unjust enrichment as an alternative to her claim for breach of contract. Especially

since the existence of the underlying contract is in dispute, it would be premature for the Court to

dismiss Plaintiff's unjust enrichment claim pled in the alternative to her breach of contract claim.

As noted above, the Court finds that at minimum, Plaintiff has pled breach of an implied contract.

See infra pp. 4-5.

       Accordingly, the Court denies Defendant’s Motion to Dismiss Count II of Plaintiff’s

Amended Complaint.

                                         CONCLUSION
       For the reasons stated above, Defendant’s [16] Motion to Dismiss Plaintiff’s Amended

Complaint is DENIED. Defendant’s [11] Motion to Dismiss Plaintiff’s complaint is MOOT.

       ENTERED this 22nd day of December, 2020.

                                                  /s/ Michael M. Mihm
                                                    Michael M. Mihm
                                                United States District Judge




                                                 7
